     Denise Bourgeois Haley
1    Attorney at Law: 143709                                         JS-6
     Law Offices of Lawrence D. Rohlfing
2    12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
3    Tel.: (562) 868-5886
     Fax: (562) 868-5491
4    E-mail: rohlfing.office@rohlfinglaw.com
5    Attorneys for Plaintiff
     Maria Fernanda Canapa
6
7
                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
9
10
11   MARIA FERNANDA CANAPA,                 ) Case No.: 2:19-cv-07256-DFM
                                            )
12                                          ) ORDER OF DISMISSAL
                  Plaintiff,                )
13                                          )
           vs.                              )
14                                          )
     ANDREW SAUL,                           )
15                                          )
     Commissioner of Social Security,       )
16                                          )
                  Defendant.                )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE: April 3, 2020
23                             ___________________________________
                               THE HONORABLE DOUGLAS F. MCCORMICK
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
     DATE: March 31, 2020      Respectfully submitted,
1
                               LAW OFFICES OF LAWRENCE D. ROHLFING
2
                                     /s/ Denise Bourgeois Haley
3                           BY:
                               Denise Bourgeois Haley
4                              Attorney for plaintiff Maria Fernanda Canapa
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                       -2-
